DETAILED ACTION
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application, filed 12/7/2020 claims Priority from Provisional Application 62/944,359, filed 12/5/2019.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 3/18/2021 and 10/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartzberg et al. “Safety and efficacy of eflapegrastim in reducing severe neutropenia in patients treated with myelosuppressive chemotherapy in a phase 3 randomized controlled trial compared to pegfilgrastim (ADVANCE trial),” Journal of Clinical Oncology 2018, Vol 36, 15, 1-4, published June 1, 2018; and Lokich “Same-Day Pegfilgrastim and Chemotherapy,” Cancer Investigation, 23:573–576, 2005.
Claim 1 is directed towards a method for increasing an absolute neutrophil count, the number of granulocytes, stem cell production, hematopoiesis, the number of hematopoietic progenitor cells, or stem cell production, or for treating or preventing the condition characterized by compromised white blood cell production in a patient in need thereof, the method comprising administering an effective amount of Eflapegrastim within a period of less than 24 hours after the patient is administered a chemotherapeutic agent or receives a radiotherapy.
Schwartzberg teaches treating Patients with Stage I to Stage IIIA breast cancer. On Day 1 of each of four cycles with adjuvant/neo-adjuvant docetaxel and cyclophosphamide (TC). On Day 2 of each cycle patients received a single subcutaneous dose of either eflapegrastim 13.2 mg/0.6 mL (equivalent to 3.6 mg G-CSF) or pegfilgrastim (6 mg) in a 1:1 ratio. Patients had CBCs drawn daily on Day 1 and day 4-15 or until recovery of neutropenia in each cycle. Are 
This reference teaches eflapegrastim and pegfilgrastim as equivalents in the art. The reference does not teach the administration of eflapegrastim before 24 h, or same day as chemotherapeutic agent or receives a radiotherapy.
Lokich teaches same day pegfilgrastim in chemotherapy. Lokich states pegylated filgrastim (pegfilgrastim) is recommended to be administered not less than 24 hours following chemotherapy and not less than 14 days prior to chemotherapy based on the theoretic concern that marrow suppression would be accentuated. This schedule of usage for pegylated filgrastim may compromise its application for weekly chemotherapy schedules. Lokich compared the 24h treatment with the same day treatment. Lokich teaches Pegylated filgrastim can be given safely simultaneously with chemotherapy in weekly chemotherapy schedules.
Given that eflapegrastim and pegfilgrastim are taught as equivalents in the art, it is obvious to substitute eflapegrastim and pegfilgrastim and expect similar results. Therefore, one would dose eflapegrastim on the same day as the chemotherapeutic. One would expect the drugs to effectively treat neutropenia as they both are shown to effectively do so in the art. Therefore, the instant claims are obvious at filing.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629